Citation Nr: 1023692	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to January 22, 2007, for status post lumbar disc 
disease with herniation, spinal stenosis, and neurogenic 
claudication.

2.  Entitlement to an evaluation in excess of 40 percent from 
January 22, 2007, to January 28, 2009, for status post lumbar 
disc disease with herniation, spinal stenosis, and neurogenic 
claudication.  

3.  Entitlement to an evaluation in excess of 40 percent for 
status post lumbar disc disease with herniation, spinal 
stenosis, and neurogenic claudication from January 29, 2009, 
to include the propriety of the reduction from 40 to 20 
percent from March 9, 2009.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for left lower peripheral neuropathy 
associated with status post lumbar disc disease, prior to 
January 29, 2009.  

5.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for left lower peripheral neuropathy 
associated with status post lumbar disc disease, from January 
29, 2009.  

6.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for right lower peripheral neuropathy 
associated with status post lumbar disc disease, prior to 
January 29, 2009.  

7.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for right lower peripheral neuropathy 
associated with status post lumbar disc disease, from January 
29, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in July 
2005, May 2007, and December 2008.  In July 2005 the RO 
denied increased ratings for the 20 percent evaluations then 
assigned for the Veteran's low back disability and peripheral 
neuropathy of each lower extremity.  By rating action in May 
2007, the RO assigned an increased rating to 40 percent for 
the low back disability; effective from January 22, 2007.  By 
rating action in December 2008, the RO reduced the 40 percent 
evaluation assigned for the low back disability to 20 
percent, effective from March 1, 2009.  

The issue of an earlier effective date for the assignment of 
a 40 percent evaluation for the Veteran's low back disability 
prior to January 22, 2007, was developed and certified for 
appellate review.  However, as the increased rating claims 
arise from an original claim in which the RO assigned staged 
ratings for the low back disability, the question of an 
earlier effective date is contemplated within the increased 
rating claim and will be addressed as a matter of course.  
The Veteran does not argue for an effective date earlier than 
the date of receipt of his claim, but for a specific date 
earlier than January 22, 2007, and within the appeal period.  
Therefore, the development of a separate issue for an earlier 
effective date was inappropriate and redundant.  That is, 
since the question as to the effective date of the 40 percent 
evaluation will be addressed as part of the increased rating 
claim, further consideration of a separate claim for an 
earlier effective date is moot.  

The issue of an increased rating for the Veteran's low back 
disability from January 29, 2009, including the propriety of 
the reduction from 40 to 20 percent from March 1, 2009, as 
well as the claims for ratings in excess of 20 percent from 
January 29, 2009, for peripheral neuropathy of the right and 
left leg (because they are associated with the low back 
disability) are addressed in the REMAND portion of the 
decision below is in and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Prior to January 22, 2007, the Veteran's low back 
disability was manifested by pain, limitation of flexion to 
70 degrees and a total range of motion greater than 120 
degrees, without muscle spasm, guarding, abnormal gait or 
spinal contour; additional functional loss of use due to 
pain, weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation was 
not demonstrated.  

3.  From January 22, 2007 to October 2007, the Veteran's low 
back disability was manifested by pain and limitation of 
flexion to 20 degrees; unfavorable ankylosis of the entire 
spine or additional functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation was 
not demonstrated.  

4.  From October 2007 to January 28, 2009, the Veteran's low 
back disability is manifested by principally by pain, forward 
flexion to greater than 30 degrees and no incapacitating 
episodes; additional functional limitation due to pain or 
during flare-ups commensurate with the criteria for the next 
higher evaluation was not demonstrated.  

5.  Prior to January 29, 2009, the Veteran's peripheral 
neuropathy of the right and left lower extremities has been 
manifested by symptoms most compatible with moderate 
incomplete paralysis of the sciatic nerve, and no greater.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post lumbar disc disease prior to January 22, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 (2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for status post lumbar disc disease from January 22, 2007 to 
January 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 
(2009).  

3.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity 
associated with status post lumbar disc disease, prior to 
January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2009).  

4.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity 
associated with status post lumbar disc disease, prior to 
January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter notified him that he must submit medical 
evidence that showed that his disabilities had increased in 
severity, provided examples of the types of evidence the 
Veteran could submit, and informed him that VA would assist 
him in obtaining any such evidence.  There was no reference, 
however, to the effect of the condition's worsening had on 
his employment nor did the letter include the diagnostic 
criteria for establishing a higher rating for his low back 
disability.  

Concerning the effect of the condition's worsening on his 
employability, the Veteran testified that he has not worked 
since 1979 due to multiple disabilities.  Further, the 
Veteran was provided with the appropriate rating criteria in 
the statement of the case (SOC) in February 2006, and 
supplemental statement of the case (SSOC), dated in August 
2009.  The Veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that his disabilities had worsened, of what evidence 
was necessary for higher evaluations, and why the current 
evidence was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
afforded an opportunity to testify at a personal hearing, but 
declined.  The Veteran was examined by VA at least twice 
during the pendency of this appeal.  38 C.F.R. § 3.159(c) 
(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case were adequate and were predicated on a 
review of the claims folder and the medical records contained 
therein.  The reports included a description of the history 
of the Veteran's symptomatology regarding the disabilities at 
issue, and a discussion and analysis of all clinical and 
diagnostic findings.  

Based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him and his representative by VA, 
it is reasonable to expect that he understands what is needed 
to prevail.  The Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the heretofore mentioned SOC, and 
the reasons as to why higher ratings were not warranted under 
the appropriate criteria were identified.  Based on the 
foregoing, the Board finds that the Veteran is not prejudiced 
by moving forward with a decision on his claims for an 
increased ratings, and that VA has essentially complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) (rev'd in part) Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  



Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  


Factual Background

At the time of receipt of the Veteran's claim for an 
increased rating in February 2005, his low back and right and 
left peripheral neuropathy disabilities were each rated 20 
percent disabling since 2003.  By rating action in July 2005, 
the RO denied increased ratings for the three disabilities 
based on the evidence of record, including the findings from 
an April 2005 VA examination.  By rating action in May 2007, 
the RO assigned an increased rating to 40 percent for the low 
back disability, based on a VA outpatient note dated in 
January 2007, and denied an increased rating for right and 
left peripheral neuropathy.  Following a VA examination in 
October 2007, the RO proposed (in July 2008), and 
subsequently reduced (in December 2008), the 40 percent 
evaluation to 20 percent; effective from March 1, 2009.  In 
adjudicating the low back disability claim, the Board must 
consider whether the Veteran is entitled to an evaluation in 
excess of 20 percent prior to January 22, 2007, and to an 
evaluation in excess of 40 percent from January 22, 2007.  

At this point, the Board notes that although the evidence of 
record includes numerous VA outpatient notes through April 
2009, most of the notes, particularly the reports since 
January 2009, do not include any specific clinical or 
diagnostic findings pertaining to the Veteran's low back 
disability.  In this regard, an outpatient note dated January 
29, 2009, indicated that the Veteran was in a wheelchair and 
moved very slowly.  While the Veteran complained of increased 
low back pain and was dissatisfied with the pending rating 
reduction for his back disability, the note did not include 
any specific clinical findings or indicate the reason why he 
was in a wheelchair.  Given the Veteran's assertion that his 
low back disability had worsened, and the lack of any 
objective clinical findings since January 2009, the Board 
finds that the current evidence of record is insufficient to 
address the question of entitlement to a rating in excess of 
40 percent from January 29, 2009, and the propriety of the 
reduction from 40 to 20 percent; effective from March 1, 
2009.  However, the Board finds that the evidence of record 
includes sufficient objective and clinical findings to 
adjudicate the claims for increased ratings for the 
appropriate periods prior to January 29, 2009.  

When examined by VA in April 2005, the Veteran complained of 
constant low back pain radiating into his lower extremities 
and difficulty keeping his balance because of numbness in 
both feet.  The Veteran walked with the aid of a cane and 
wore a back brace.  On examination, there was no tenderness 
to palpation over the spinous processes.  Forward flexion was 
to 70 degrees, with extension to 20 degrees.  Rotation was to 
20 degrees, bilaterally.  X-ray studies revealed degenerative 
disc disease in the lumbosacral spine.  The diagnoses 
included degenerative disc disease of the lumbar spine with 
radiculopathy.  

VA and private medical reports associated with the claims 
file during the pendency of the appeal showed that the 
Veteran was seen for various maladies, including low back 
pain on numerous occasions from 2003 to 2009.  Except for a 
January 22, 2007 VA outpatient note, the VA reports provided 
mostly a description of the Veteran's complaints and 
symptoms, but did not include any specific clinical findings, 
such as range of motion studies.  The January 2007 VA 
outpatient note showed that the Veteran was seen for 
increased back, hip, and bilateral shoulder pain.  The 
Veteran reported no change in his bowel or bladder habits, 
and rated his pain level as a five on a scale of 1 to 10.  
The report indicated that the Veteran's back was stiff with 
forward flexion to 20 degrees and decreased sensation in his 
lower extremities.  The assessment was degenerative joint 
disease with stenosis of the lumbar spine.  

A private report, dated in March 2005, showed strength and 
muscle tone were normal and deep tendon reflexes were 2+ and 
equal in the lower extremities.  Straight leg raising was 
negative, bilaterally, and gentle passive motion of the hips, 
knees, and ankles was asymptomatic.  Private records also 
showed that the Veteran was treated at a pain clinic on 
several occasions.  However, the reports did not include any 
clinical or diagnostic findings or assessment of his low back 
disability.  

When examined by VA in October 2007, the Veteran reported 
chronic low back pain and sciatica with radiating pain into 
both legs on a daily basis.  He reported a history of 
fatigue, stiffness, weakness, and spasms, and said that he 
had flare-ups weekly, lasting from two to four weeks.  He 
said that he used a tens unit and crutches, but denied any 
bowel or bladder problems.  The Veteran said that he could 
not count the number of times he was incapacitated in the 
last year but estimated that he spent at least 20 days in bed 
due to pain.  On examination, there was no evidence of muscle 
spasm, atrophy, guarding, or weakness.  There was some 
tenderness to palpation, but no abnormal curvature of the 
spine.  Muscle tone and strength were normal.  Active forward 
flexion was to 40 degrees, extension to five degrees, lateral 
flexion was to 15 degrees, bilaterally, and rotation was to 
10 degrees, bilaterally, with pain beginning at the end 
ranges of motion in all modalities.  The examiner commented 
that there was no additional range of motion loss on 
repetitive movement.  X-ray studies were unchanged from May 
1990 studies, and showed degenerative disc changes at L5-S1 
and L3-4 levels.  The pedicular screws and rods were well 
placed and showed no evidence of acute fracture or 
malalignment.  

On VA peripheral examination in October 2007, the Veteran 
reported a history of weakness, numbness, paresthesias and 
pain in his lower extremities.  Knee jerk was 1+/1, and ankle 
jerk was 0/0, and Babinski was normal, bilaterally.  There 
was no evidence of muscle atrophy or weakness, and no 
functional impairment of any joint associated with nerve 
damage.  Motor examination was essentially normal (5/5) in 
the knees, ankles, and hips, except for some slight decrease 
in hip flexion and great toe extension (4/5).  Sensation to 
pinprick was normal (2/2) with light touch and position sense 
slightly decreased (1/2) in both lower extremities.  

VA outpatient notes showed that the Veteran was seen on 
numerous occasions for various maladies, including low back 
pain from 2007 to April 2009.  Other than a reported history 
of low back pain, the records did not include any clinical 
findings or assessment as to the severity of the low back 
disability.  The Veteran reported some improvement in his 
functioning since his surgery (laminectomy and fusion) in 
2002, and some temporary relief with a tens unit, but said 
that he continued to have chronic low back pain on a daily 
basis.  (See July 2007 VA outpatient note).  An outpatient 
note, dated January 29, 2009, showed that the Veteran was 
seen for increased low back and leg pain and increased 
nocturia and frequency.  The report noted that the Veteran 
was in a wheelchair and moved very slowly due to pain, but 
did not include any additional clinical or diagnostic 
findings.  

Low Back Disability

Initially, it should be noted that VA regulations allow for 
the assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must 
review the evidence of record from February 2004, to 
determine if there was an ascertainable increase in the 
Veteran's low back disability.  In so doing, the Board must 
also consider all potentially applicable regulations 
pertaining to rating disabilities of the spine.  

The Veteran's low back disability is rated under Diagnostic 
Code (DC) 5243 for intervertebral disc syndrome.  The 
regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Because the Veteran is assigned separate 
ratings for associated neurological impairment of the right 
and left lower extremities, the question of a higher 
evaluation will be addressed separately in this decision.  


Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician (emphasis added).  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Analysis

After review of all the evidence of record, including but not 
limited to the Veteran's contentions and the VA outpatient 
notes and examination reports, the Board finds that the 
medical evidence does not demonstrate orthopedic 
symptomatology or manifestations sufficient to warrant an 
evaluation in excess of 20 percent for the Veteran's low back 
disability prior to January 22, 2007, or to an evaluation in 
excess of 40 percent from January 22, 2007 to January 29, 
2009.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the rating criteria under DC 5243 to the clinical 
findings prior to January 22, 2007, the medical evidence did 
not reflect symptomatology sufficient for a rating in excess 
of 20 percent.  The Veteran had relatively good range of 
motion of the lumbar spine, no more than mild neurological 
symptomatology, and no additional functional impairment due 
to pain, fatigue on repetitive use, lack of endurance or 
incoordination.  Forward flexion of the thoracolumbar spine 
was to 70 degrees with a combined range of motion of more 
than 130 degrees.  Thus, an evaluation in excess of 20 
percent under the General Rating Formula prior to January 22, 
2007, is not warranted.  

Also, prior to January 2007, the evidence did not reflect any 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during any prior 12 month 
period.  Although the Veteran reported in a letter received 
in May 2006, that he experienced incapacitating episodes 
lasting over four weeks during the previous 12 months, the 
evidentiary record did not show any bedrest prescribed by a 
physician.  In fact, the clinical and diagnostic findings 
prior to January 2007, did not even satisfy the criteria for 
a rating of 10 percent under the criteria for DC 5243.  Thus, 
a rating in excess of 20 percent based on incapacitating 
episodes prior to January 22, 2007, is not warranted.  

By rating action in May 2007, the RO assigned an increased 
rating to 40 percent for the low back disability, effective 
from January 22, 2007, the date of a VA outpatient note which 
showed forward flexion limited to 20 degrees.  

Under DC 5243, a 40 percent evaluation is assigned when 
forward flexion is to 30 degrees or less, or there is 
favorable ankylosis of the entire spine.  Applying the 
clinical findings from the January 2007 VA outpatient note to 
the General Rating Formula, the assignment of a 40 percent 
rating from January 2007 to January 29, 2009, was entirely 
appropriate and consistent with the rating criteria.  The 
Veteran does not claim, nor do the medical reports of record 
show unfavorable ankylosis of the entire thoracolumbar spine 
or unfavorable ankylosis of the entire spine at any time 
during the pendency of this appeal, so as to warrant a rating 
in excess of 40 percent.  

Although the Veteran asserted at the VA examination in 
October 2007, that he was bedridden on average 20 days a 
month due to his low back disability, a review of all the 
medical reports of record failed to reveal any required bed 
rest prescribed by a physician at anytime during the pendency 
of this appeal.  Therefore, a rating in excess of 40 percent 
from January 2007, based on incapacitating episodes under 
Diagnostic Code 5243 for intervertebral disc syndrome is not 
warranted.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

In this regard, while the Veteran has some limitation of 
motion, there is no objective evidence of any additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  While the Veteran had 
painful range of motion of the lumbar spine, there was no 
evidence of muscle atrophy or weakness.  Further, the VA 
examiner in October 2007, indicated that there was no 
additional functional limitation on repetitive use.  The 
objective evidence does not show more than moderate to severe 
limitation of motion when pain is considered, and no 
objective signs or manifestations of any additional 
functional impairment.  

As noted above, the general rating formula provides that the 
rating criteria are to be applied with or without symptoms 
such as pain, stiffness, or aching.  38 C.F.R. § 4.71a, DCs 
5235 to 5243.  Other than chronic pain, there was no evidence 
of visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation at anytime during 
the pendency of this appeal.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's 
impairment from his low back disability does not suggest that 
he had sufficient symptoms so as to a warrant an evaluation 
in excess of 20 percent prior to January 22, 2007, or to an 
evaluation in excess of 40 percent from January 2007 to 
January 29, 2009.  

Concerning the Veteran's assertion that the 40 percent 
evaluation should have been assigned from March 23, 2006, the 
date of a VA outpatient note which showed that he was seen 
for increased pain and was given a back brace and Tens unit 
(see Veteran's June 2007 letter), the Board points out that a 
flare-up of pain or being provided with support equipment is 
not tantamount to a finding of increased disability.  

In general, VA regulations provide that the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

While the Veteran may have experienced exacerbating pain when 
he was seen by VA in March 2006, there was no objective 
evidence demonstrating increased disability.  That is, the 
outpatient note did not include any specific clinical or 
diagnostic findings reflecting increased disability.  
Parenthetically, the Board notes that while the Veteran 
asserted that his back disability was so severe that he was 
given Lidocaine patches, the outpatient note indicated that 
his request for the patches was denied.  Moreover, the 
general rating formula provides that the rating criteria are 
to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2009).  

In this case, there is no objective evidence that the 
Veteran's low back disability met the criteria for a 40 
percent evaluation on March 23, 2006, or at anytime prior to 
January 22, 2007.  Therefore, there is no basis for the 
assignment of a 40 percent evaluation prior to January 22, 
2007.  

Bilateral Peripheral Neuropathy

The Veteran's bilateral peripheral neuropathy of the lower 
extremities are currently evaluated under the diagnostic 
criteria set forth at DC 8520, 8620, and 8720, for incomplete 
paralysis of the sciatic nerve.  A 10 percent evaluation may 
be assigned for mild incomplete paralysis.  Incomplete 
paralysis with moderate and moderately severe symptomatology 
warrants a 20 percent and a 40 percent evaluation, 
respectively.  Incomplete paralysis with severe 
symptomatology and marked muscular atrophy warrants a 60 
percent evaluation.  An 80 percent rating is warranted for 
complete paralysis of the nerve when the foot dangles and 
drops and there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2009).  

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2009).  The term "incomplete paralysis" 
with peripheral nerve injuries indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
the varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

In this case, the objective findings on all of the medical 
reports and examinations during the pendency of this appeal 
did not reflect more than mild to moderate neurological 
impairment.  The Veteran's primary neurological complaint 
involves pain radiating into his legs and numbness in his 
feet.  While there was some decreased sensation to light 
touch and position sense in the lower extremities, and some 
diminished hip flexion and great toe extension when examined 
by VA in October 2007, sensation and motor function was 
intact throughout the remaining dermatomes and muscle groups 
in each lower extremity.  Additionally, straight leg raising 
was negative and there was no evidence or claim of any bowel 
or bladder impairment.  

Based on the objective evidence of record, the Board finds 
that prior to January 29, 2009, the Veteran's neurological 
symptoms do not more nearly approximate the criteria for 
"moderately severe" impairment so as to warrant a rating in 
excess of the 20 percent evaluation currently assigned for 
each lower extremity under DC 8720.  

Extraschedular Consideration

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran has not 
worked since he retired in 1979.  The Veteran does not claim 
nor do the records show any periods of hospitalization for 
his low back disability during the pendency of the appeal, 
nor is there any objective evidence of marked interference 
with employment due solely to the service-connected low back 
disability.  In this case, the manifestations of the 
Veteran's back disability are consistent with the schedular 
criteria, and there is no objective evidence that the 
manifestations of his low back disability are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from the Veteran's low back disability 
would be in excess of that contemplated by assigned 
evaluations.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's low back 
disability prior to January 22, 2007, and the 40 percent 
evaluation assigned from January 22, 2007 to January 29, 
2009, accurately depicts the severity of the condition during 
the relevant rating periods, including the one year period 
prior to receipt of his claim, and there is no basis for 
higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An evaluation in excess of 20 percent for status post lumbar 
disc disease prior to January 22, 2007, is denied.  

An evaluation in excess of 40 percent for status post lumbar 
disc disease from January 22, 2007 to January 28, 2009, is 
denied.  

An evaluation in excess of 20 percent for peripheral 
neuropathy of the right lower extremity, prior to January 29, 
2009, is denied.  

An evaluation in excess of 20 percent for peripheral 
neuropathy of the left lower extremity, prior to January 29, 
2009, is denied.  


REMAND

As noted above, a January 29, 2009 VA outpatient note showed 
that the Veteran was in a wheelchair, and that he asserted 
that his low back disability had worsened and that he had 
increased nocturia.  However, the outpatient note and the 
medical reports of record since that date do not include any 
specific clinical or diagnostic findings pertaining to his 
low back disability.  Although the evidence shows the Veteran 
has a number of other significant nonservice-connected 
disabilities which clearly affect his routine daily 
activities and may be the reason that he uses a wheelchair, 
the Board finds that the current evidence of record is 
insufficient to address the severity of the Veteran's low 
back disability from January 29, 2009, the propriety of the 
reduction from 40 to 20 percent, effective from March 1, 2009 
or entitlement to an increase in the 20 percent evaluation 
currently assigned for left lower peripheral neuropathy and 
right lower peripheral neuropathy from January 29, 2009, both 
of which are associated with status post lumbar disc disease.  
Therefore, the Board finds that additional development is 
necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO/AMC for the following action:  

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers who treated the Veteran for his 
low back disability since January 2009.  
After securing the necessary release(s), 
the RO/AMC should attempt to obtain 
copies of all medical records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the file.  

2.  The Veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
orthopedic examiner should:  

I.  Identify all pathology related 
to the low back disability and note 
any limitation of motion in the 
thoracolumbar spine.  

II.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The neurological examiner should:  

I.  Identify any neurological 
complaints or findings attributable 
solely to the service-connected 
lumbar spine disability, including 
whether there is any bowel or 
bladder impairment related to the 
low back disability, or increase in 
the bilateral lower extremity 
neuropathy, and provide a written 
discussion of the degree of residual 
weakness or sensory disturbances, 
and how it impacts on motor function 
of the lumbar spine.  

II.  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes 
and indicate the total duration of 
any of these episodes.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO/AMC shall determine if all medical 
findings necessary to rate the Veteran's 
low back disability and associated 
bilateral lower leg neuropathy have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).  

5.  Thereafter, the RO/AMC shall 
readjudicate the merits of the following 
claims remanded herein.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


